191 S.E.2d 399 (1972)
16 N.C. App. 157
STATE of North Carolina
v.
Allan Wayne CHRISCO.
No. 7220SC693.
Court of Appeals of North Carolina.
September 20, 1972.
*400 Atty. Gen. Robert Morgan by Associate Atty. Gen. Benjamin H. Baxter, Jr., for the State.
Robert C. Powell, Gastonia, for defendant appellant.
*401 PARKER, Judge.
Defendant contends it was implicit in the solicitor's statement that an understanding had been reached by which the State would drop other charges against him in return for his pleading guilty in the cases now before us, that this should have put the trial court on notice to inquire further into the nature of any plea bargaining which may have occurred, and that the court's failure to do so and to enter its findings on the record entitle him now to replead. We do not agree.
"The disposition of criminal charges by agreement between the prosecutor and the accused, sometimes loosely called `plea bargaining,' is an essential component of the administration of justice. Properly administered, it is to be encouraged." Santobello v. New York, 404 U.S. 257, 92 S.Ct. 495, 30 L.Ed.2d 427; See also: "Standards Relating To Pleas of Guilty," American Bar Association Project on Minimum Standards for Criminal Justice (Approved Draft, 1968).
Defendant does not contend that such plea bargaining as may have occurred in the cases before us was conducted unfairly or that he failed to obtain full benefits of any bargain which may have been made. His complaint seems to be that, in order to have his pleas accepted by the court, he was required to answer falsely question No. 11 on the transcript of plea. Nothing in the record, however, supports defendant's assumption that his pleas would not have been accepted had he answered the question in the affirmative and had there then been full disclosure in open court concerning the nature of any plea bargaining which may have occurred and concerning the terms of any bargain which may have been reached. On the present record, defendant has failed to show how he has been in any manner prejudiced by having been asked question No. 11.
There is also no merit in defendant's further contention that the court erred in hearing testimony concerning the other offenses committed by him. This testimony was presented to the court only after defendant's guilty pleas had been accepted and was heard by the court solely to aid it in determining what sentence should be imposed. "In making a determination of this nature after a plea of guilty or nolo contendere, a court is not confined to evidence relating to the offense charged. It may look anywhere, within reasonable limits, for other facts calculated to enable it to act wisely in fixing punishment." State v. Cooper, 238 N.C. 241, 77 S.E.2d 695. Moreover, in the present case it would appear from the solicitor's statement that it was part of "the understanding that all evidence (would) be introduced."
In the judgment appealed from and in the proceedings leading thereto we find
No error.
VAUGHN and GRAHAM, JJ., concur.